Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 02/23/2021. By this amendment,
Claims 16 and 20 are canceled.
Claims 1-15, 17-19 have been amended.
Claims 21-22 are newly introduced.
Claims 1-15, 17-19, and 21-22 are pending.

Allowable Subject Matter
Claims 2, 6, and 8-10 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims.
Claims 13-15 and 17 are allowed.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to claim 2, the selected block is selected among the set of multi-mode blocks to transition from the N bit per cell mode to the M bit per cell mode based on its respective count 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Moshayedi (US 2009/0327590), in view of Segal et al. (US 2011/0271043, hereafter Segal)
            With respect to independent claim 1, Moshayedi recites
An apparatus, comprising: (fig. 1 and relevant texts)
a control circuit connected to a set of memory cells arranged in a plurality of blocks in a memory product, (disclosing a controller #102 connected to flash chips of the memory device #100 (fig. 1 and relevant texts) organized into blocks, which operate either in standard mode MLC area or SLC mode area (para 0051). The flash chips comprises SLC-mimicking MLC flash chips (fig. 4 and relevant texts) and MLC chips (fig. 5 and relevant texts)). Since each block comprises memory cells, and therefore, the memory device #100 comprises a set of memory cells organized in a plurality of blocks. Thereby, the memory controller #102 and the memory device #100 may be considered as a control circuit and a memory product, respectively (figs. 1 and relevant texts; paras 0022, 0027, and 0041))
the memory product having a product endurance requirement of a number X of program-erase cycles in an N bit per cell mode, (the disclosure of “When the erase count of a block at MLC area is less than a specified threshold (e.g., 500) the next written data can be moved to a SLC-mode area with erase count less than, e.g., 500. For example, the MLC block data (for a MLC block with erase count=500) can be copied to a free block of SLC-mode MLC, as described at 802” (para 0051) suggests that the memory device having a product endurance requirement of a number X = 500 of program-erase cycles in the MLC mode. The MLC mode is an N bit per cell mode because a MLC cell has 2 bits; and that means N = 2 (para 0022; see also para 0033))
the plurality of blocks comprising a set of single mode blocks and a set of multi-mode blocks, (disclosing the plurality of blocks comprising SLC-mimicking MLC blocks (fig. 4 and relevant texts) operated in SLC mode, and MLC blocks (fig. 5 and relevant texts) operated in MLC standard mode (para 0051). The SLC-mimicking MLC blocks and MLC blocks may be considered as single mode blocks and multi-mode blocks, respectively (see also para 0008))
the set of multi-mode blocks having a memory endurance of a number Y program-erase cycles in the N bit per cell mode, where Y>X, (disclosing the MLC mode blocks having a memory endurance of a number Y = 1000 program-erase cycles in the MLC mode (para 0022); wherein Y = 1000 > X = 500)
the memory endurance is a maximum number of program-erase cycles in which the multi-mode blocks are expected to operate without uncorrectable read errors in the N bit per cell mode, the control circuit is configured to; (the disclosure of “The flash drive may use the erase count lists to move data between MLC flash and SLC-mimicking MLC flash. For example, 
-store data in the set of single-mode blocks in an M bit per cell mode; (disclosing storing data in SLC-mimicking MLC blocks initially (paras 0025 and 0051; see the rejection above and also para 0056))
-store data in the set of multi-mode blocks in the N bit per cell mode for the number X of program-erase cycles at some times and (disclosing storing data in the MLC blocks using the standard mode MLC area when the erase count of a block at the MLC area is less than the specified threshold. The storing occurs at times before the erase count reaching the specified threshold may be considered as some times. The MLC block is then erased and becomes a free block of MLC having the remaining erase count equals to  (1000 – 500) = Y - X = 500 (para 0051)) store SLC-mode data block in the MLC free block  for a number of program-erase cycles which is equal to at least Y-X at other times, where M < N; (disclosing erasing an MLC block of the standard mode MLC area, and making the MLC block as a free block when the erase count of the MLC block reaching the specified threshold (para 0051). The method copies SLC-mode block data to the free block of MLC, which has the remaining cycle count equals to 1000 – 500 = Y – X = 500 (para 0051). The copying occurs after the MLC block erased; and times of the copying after freeing the MLC block may be considered as other times)
-maintain a respect count of N bit per cell program-erase cycles of each block of the set of multi-mode blocks; and (the disclosure of “When the erase count of a block at MLC area is less than a specified threshold (e.g., 500) the next written data can be moved to a SLC-mode area with erase count less than, e.g., 500” and “The MLC block can then be erased, and the new erase count updated and added to the free block of MLC, as described at 804” (para 0051) suggests that the controller monitors erase count for each block in the MLC mode area. That means the controller maintains a respect erase count for each bock of the set of multi-mode blocks (see also para 0031))
select a block of the set of multi-mode blocks to store SLC-mode block data based on its respective count of N bit per cell program-erase cycles. (disclosing erasing an MLC block of the standard mode MLC area, and storing SLC-mode block data in the erased MLC block when the erase count of the erased MLC block reaching the specified threshold (para 0051))  
Moshayedi recites
	store SLC-mode data block in the MLC free block 
select a block of the set of multi-mode blocks to store SLC-mode block data based on its respective count of N bit per cell program-erase cycles.
But Moshayedi does not explicitly recite
store SLC-mode data block in the MLC free block functioning as a SLC block
select a block of the set of multi-mode blocks to transition from the N bit per cell mode to the M bit per cell mode based on its respective count of N bit per cell program-erase cycles.
	However, Segal discloses re-allocating MLC spare blocks from the MLC spare block pool to the SLC spare block pool based on its respective P/E cycle count; and the MLC spare blocks 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for storing data in SLC and MLC blocks of Moshayedi, to include the method for allocating MLC spare blocks from the MLC spare block pool to the SLC spare block pool of Segal. Therefore, the combination discloses store data in an M bit per cell mode for a number of program-erase cycles which is equal to at least Y-X at other times, where M < N; and select a block of the set of multi-mode blocks to transition from the N bit per cell mode to the M bit per cell mode based on its respective count of N bit per cell program-erase cycles. The person of ordinary skill in the art would have been motivated to apply the modification for ensuring optimal usage of all blocks throughout the life of the flash memory device and increasing longer flash memory device lifespan (Segal, para 0011))

Claim 2: objected.

With respect to claim 5, the combination of Moshayedi and Segal recites
The apparatus of claim 1, wherein: the selected block is selected among the set of multi-mode blocks to transition from the N bit per cell mode to the M bit per cell mode based on its respective count of N bit per cell program-erase cycles (Segal, disclosing the method for  being lower than respective counts of N bit per cell program-erase cycles of other blocks in the set of multi-mode blocks. (Moshayedi, the MLC block is selected when its erase count equals to the specified threshold; and thereby, the erase count is lower than erase counts that are less than the specified threshold of some other MLC blocks (para 0051); Segal, the selecting the MLC block in the MLC memory array #120 when its respective P/E cycles is being less than the maximum P/E cycles (para 0034))

With respect to claim 21, the combination of Moshayedi and Segal recites
The apparatus of claim 1, wherein: the number of program-erase cycles in which the control circuit is configured to store data in the M bits per cell mode in the set of multi-mode blocks is based on translating the number Y-X according to an amount of deterioration of the memory cells in the set of multi-mode blocks due to a program-erase cycle in the N bit per cell mode and (Moshayedi, disclosing the number Y-X is proportional to an amount of wear that may cause an amount of deterioration of respective memory cells (para 0007)) a lesser amount of deterioration of the memory cells in the set of multi-mode blocks due to a program-erase cycle in the M bit per cell mode. (Segal, disclosing “MLC blocks, therefore, may be used as SLC blocks after exceeding the maximum P/E cycle rating for an MLC block but while still less than the maximum P/E cycle rating for SLC blocks” (para 0034))

Claim 3 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Moshayedi (US 2009/0327590), in view of Segal et al. (US 2011/0271043, hereafter Segal), as applied to claim 1 above, in view of Natarajan et al. (US 2019/0034330, hereafter Natarajan)
With respect to claim 3, the combination of Moshayedi and Segal recites
The apparatus of claim 1, wherein: the control circuit is configured to maintain a respective count of N bit per cell program-erase cycles of each block of the set of multi-mode blocks; and (Moshayedi, the disclosure of “once a block in MLC flash reaches a threshold erase count (e.g., 500), the next write operation to that block triggers a swap where the data from the MLC flash block is written to a block in SLC-mimicking MLC flash” (para 0033; see also para 0031) suggests that the controller monitors and records erase count for each MLC block)
the control circuit is configured to keep the respective counts of M bit per cell program-erase cycles of the set of multi-mode blocks uniform within a first tolerance, and keep the respective counts of N bit per cell program-erase cycles of the set of multi-mode blocks uniform within a second tolerance, (Moshayedi, the disclosure of “This wear leveling is done to keep all of the flash memory chips within a specified range of erase counts” (para 0031) and “once a block in MLC flash reaches a threshold erase count (e.g., 500), the next write operation to that block triggers a swap where the data from the MLC flash block is written to a block in SLC-mimicking MLC flash” (para 0033; see also para 0051) suggests that the controller to keep the SLC count and MLC count for each MLC within respective tolerances) as blocks in the set of multi-mode blocks transition between the N bit per cell mode and the M bit per cell mode. (Moshayedi, para 0051; Segal, paras 0034 and 0049)
The combination of Moshayedi and Segal recites
as blocks in the set of multi-mode blocks transition between the N bit per cell mode and the M bit per cell mode.
But the combination of Moshayedi and Segal does not explicitly recite
as blocks in the set of multi-mode blocks repeatedly transition between the N bit per cell mode and the M bit per cell mode.
However, Natarajan discloses the dynamic buffer cells #104 may dynamically switch back and forth between the SLC mode and multi-bit mode (paras 0011, 0017; and 0041), analogous to what has been done by the combination of Moshayedi and Segal.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for transferring MLC blocks to SLC area of the combination of Moshayedi and Segal, to include the method for repeatedly switching blocks between SLC mode and multi-bit mode of Natarajan. Therefore, the combination discloses as blocks in the set of multi-mode blocks repeatedly transition between the N bit per cell mode and the M bit per cell mode. The person of ordinary skill in the art would have been motivated to apply the modification for improved reliability of mass storage device (Natarajan, para 0002))
Claim 6: objected.
Claim 8: objected.
Claim 9: objected.
Claim 10: objected.
Claim 16: canceled.
Claims 13-17: allowed.

Claim 18 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Moshayedi (US 2009/0327590), in view of Segal et al. (US 2011/0271043, hereafter Segal), and in view of Natarajan et al. (US 2019/0034330, hereafter Natarajan)
With respect to independent claim 18, Moshayedi recites
An apparatus, comprising: (fig. 1 and relevant texts) a set of memory cells arranged in a plurality of blocks in a memory product the plurality of blocks comprising a set of single-mode blocks and a second set of multi-mode blocks: and a control circuit, the control circuit is configured to: store data in the set of single mode blocks in an M bit per cell mode; repeatedly transition blocks in the set of multi-mode blocks between storing data in the M bit per cell mode and storing data in an N bit per cell mode, where M < N, the memory product has a product endurance requirement of the number X of program-erase cycles in the N bit per cell mode; and the set of multi-mode blocks have a memory endurance of the number Y program-erase cycles in the N bit per cell mode, where Y>X. and the memory endurance is a maximum number of program-erase cycles in which the multi-mode blocks are expected to operate without uncorrectable read errors in the N bit per cell mode; maintain a respective count of M bit per cell program-erase cycles of each block of the set of multi-mode blocks; maintain a respective count of N bit per cell program-erase cycles of each block of the set of multi-mode blocks; and keep the respective counts of M bit per cell program-erase cycles of the set of multi-mode blocks uniform within a first tolerance, and keep the respective counts of N bit per cell program-erase cycles of the set of multi-mode blocks uniform within a second tolerance, during the repeated transition of the blocks in the second set of multi-mode blocks. (similar rejections for claim 3 is applied, mutatis mutandis, to claim 18)

Claim 20: canceled.

Claims 4, 7, 11, 19, and 22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Moshayedi (US 2009/0327590), in view of Segal et al. (US 2011/0271043, hereafter Segal), as applied to claims 1, 13, and 18 above, in view of Yoon et al. (US 2013/0138870, hereafter Yoon)
With respect to claim 4, the combination of Moshayedi and Segal recites
The apparatus of claim 1, wherein: the selected block of the set of multi-mode blocks transitions from the N bit per cell mode to the M bit per cell mode at least one time in a lifetime of the selected block and remains in the M bit per cell mode in some period of time of its lifetime. (Segal discloses re-allocating MLC spare blocks from the MLC spare block pool to the SLC spare block pool based on its respective P/E cycle count; and the MLC spare blocks may be used as SLC blocks for storing data for a number of P/E cycles, which may be equal to (a maximum number of bearable P/E cycles for an SLC block - a maximum number of bearable P/E cycles for an MLC block) = (5000 P/E cycles – 3,000 P/E cycles) (paras 0034 and 0049)
The combination of Moshayedi and Segal recites
the selected block of the set of multi-mode blocks transitions from the N bit per cell mode to the M bit per cell mode at least one time in a lifetime of the selected block and remains in the M bit per cell mode in some period of time of its lifetime

the selected block of the set of multi-mode blocks transitions from the N bit per cell mode to the M bit per cell mode a single time in a lifetime of the selected block and remains in the M bit per cell mode in a remainder of its lifetime
However, Yoon discloses a method for a wear level control logic managing mode change operation in which memory blocks are re-allocated from a MLC area to a SLC area based on wear leveling information (para 0127). Figures 4A-B and relevant texts describe a block from the MLC area is reallocated to the SLC area a single time in its lifetime and remains in the SLC area operated in the SLC mode for the rest of its lifetime (see also figs. 5, 7A-B, and relevant texts). Thus this method is analogous to what has been done by Moshayedi.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for re-allocating MLC blocks of Moshayedi, to include the method for allocating blocks from the MLC areal to the SLC area of Yoon. Therefore, the combination discloses the selected block of the second set of blocks transitions from the N bit per cell mode to the M bit per cell mode a single time in a lifetime of the selected block and remains in the M bit per cell mode in a remainder of its lifetime. The person of ordinary skill in the art would have been motivated to apply the modification for improving lifetime of memory cells and performance of memory system (Yoon, the background))

With respect to claim 7, the combination of Moshayedi and Yoon recites
The apparatus of claim 1, wherein the control circuit is configured to: 
maintain a respective count of M bit per cell program-erase cycles of each block of the set of multi-mode blocks; and (Moshayedi, para 0051 and the rejection above)
maintain a respective count of program-erase cycles of each block of the set of single-mode blocks; wherein (Moshayedi, para 0051)
the selected block in the set of multi-mode blocks is selected to program in M bit per cell mode instead of a block in the single-mode blocks based on the respective count of M bit per cell program-erase cycles of the selected block in the set of multi-mode blocks being lower than the respective count of program-erase cycles of the block of the set of single-mode blocks. (Yoon discloses selecting and allocating a block from the MLC area #211 to SLC area #212 for storing data in the SLC mode instead of using a block in the SLC area based on the respective P/E cycle count of the allocated block from the MLC area #211 (paras 0062-0071; 0050), where the P/E cycle count of the allocated block is lower than P/E cycle counts of blocks from the SLC area, because the blocks in the SLC area are worn-out (para 0065; figs. 4A-B, 5, 7A-B, and relevant texts))

With respect to claim 11, the combination of Moshayedi and Yoon recites
The apparatus of claim 1, wherein: the selected block of the set of multi-mode blocks remains in the M bit per cell mode for a predetermined number of multiple M bit per cell program-erase cycles. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 11)

With respect to claim 19, the combination of Moshayedi and Yoon recites
The apparatus of claim 18, wherein: each block of the set of multi-mode blocks remains in the M bit per cell mode for a plurality of M bit per cell program-erase cycles before transitioning from the M bit per cell mode to the N bit per cell mode. (similar rejection for claims 3 and 4 are applied, mutatis mutandis, to claim 19)

With respect to claim 22, Moshayedi recites
The apparatus of claim 1, wherein: the control circuit is configured to store data in the M bit per cell mode in a fixed number of multi-mode blocks in the set of multi-mode blocks throughout a lifetime of the set of memory cells. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 22)

Claim 12 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Moshayedi (US 2009/0327590), in view of Segal et al. (US 2011/0271043, hereafter Segal), as applied to claim 1 above, in view of Yoon et al. (US 2013/0138870, hereafter Yoon), and in view of Natarajan et al. (US 2019/0034330, hereafter Natarajan)
With respect to claim 12, the combination of Moshayedi, Natarajan, and Yoon recites
The apparatus of claim 1, wherein: a number of blocks of the set of multi-mode blocks which are in the M bit per cell mode is fixed throughout a lifetime of the plurality of blocks (Yoon, the disclosure of “In case that the P/E cycle of the SLC buffer area 212 reaches about 70%, two memory blocks of the MLC user area 211 may be changed into the SLC buffer area 212. At this time, the SLC buffer area 212 may include four memory blocks” (para 0068) and “in case that the P/E cycle of the MLC user area 211 reaches about 90%, some memory blocks of as different blocks of the set of multi-mode blocks transition from the M bit per cell mode to the N bit per cell mode and from the N bit per cell mode to the M bit per cell mode. (Natarajan discloses the dynamic buffer cells #104 may dynamically switch back and forth between the SLC mode and multi-bit mode (paras 0011, 0017; and 0041)); Yoon, disclosing one hundred memory blocks, each memory block is an MLC block (para 0057), initially two MLC memory blocks of the MLC blocks are transitioned to the SLC buffer area #212 and remain in the SLC buffer area #212 throughout their lifetime (para 0064; figs. 4A-B, 5, and relevant texts) as the rest of MLC blocks are transitioned from the MLC area #211 to the SLC buffer area #212 (para 0064; figs. 4A-B, 5, and relevant texts). Refer to the rejection for claim 1 regarding block transition between the SLC mode and the MLC mode)

Response to Arguments
Applicant’s arguments, see the Remarks, filed 02/16/2021, with respect to the rejection(s) of claim(s) 1-15, 17-19, and 21-22 under AIA  35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moshayedi.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TT/






/RYAN BERTRAM/Primary Examiner, Art Unit 2137